Title: To James Madison from Josiah Blakeley, 1 November 1801 (Abstract)
From: Blakeley, Josiah
To: Madison, James


1 November 1801, Santiago de Cuba. Acknowledges receipt of JM’s 1 Aug. circular letter and is grateful for its directions, as many prizes brought into Santiago are purchased by Americans. Reports favorable judgment in the case of Capt. Jeremiah Tatam, whose ship was taken into Baracoa by privateers. Over a month ago, by order of the intendant at Havana, Blakeley was arrested and imprisoned. His books, papers, and possessions were seized, and he has not been informed of charges. Writes now from prison. The loss to him personally and to his correspondents and captains of vessels under his charge has been “immense.” Conjectures that Spanish officials suspect him of involvement with the ship Prudence of Boston, seized near Havana for illicit sales. Rumor has it that false papers were issued in Blakeley’s name by Peter Lay, who formerly “did much business” for Blakeley but who has “long since” left the island. Denies knowledge of it. Officers who have inspected his books and papers can find no evidence against him. The governor and “the first People of the City” are all distressed at his case. Continues to function as consul. Has been advised that he could obtain damages from the intendant but doubts this unless the U.S. government takes up his case. Has been well treated by the local officials and inhabitants. Spanish privateers constantly abuse the American flag at sea, and their officers slight his protests, claiming that the treaty [of San Lorenzo] does not extend to the colonies. Believes that the intendant is displeased with his protests against “cruel treatment,” but he has only “declared the truth.” Argues that Spanish colonies’ dependence on American commerce and food entitles the U.S. to demand respect for its flag and its citizens. Reports that fifteen American vessels are currently in port.
 

   RC (DNA: RG 59, CD, Santiago de Cuba, vol. 1); partial Tr (DNA: RG 233, President’s Messages, 7A-D1). RC 4 pp.; docketed by Wagner. JM forwarded the partial Tr in his 18 Apr. 1802 report to Jefferson, who laid it before the House of Representatives (see ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:440, 443–44). News of Blakeley’s 16 Sept. imprisonment and the detention of American vessels in Santiago harbor appeared in the National Intelligencer, 6 and 11 Nov. 1801.


   A full transcription of this document has been added to the digital edition.
